Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	This is a continuation application which is a continuation of application 16174886, filed 10/30/2018 claims foreign priority to 10-2017-0146605, filed 11/06/2017. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is November 06, 2017.		

Drawings
3.	The drawings filed on October 30, 2018 are accepted. 

Specification
4.	The specification filed on October 30, 2018 is also accepted.

5.	This action is in response to the applicant's communication filed on 11/30/2020. In virtue of this communication, claims 1-16 filed on 11/30/2020 are currently pending in the instant application. Claim 1 and 12 are amended. No new matter has been added by these amendments.
   
Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the 
In view of this understanding, the argument made by the Applicant on 11/30/2020 concerning the Jacobs reference is not persuasive, because the limitation recited in each independent claim is disclosed by the reference on the record. Thus, the Jacobs, 205’ reference is maintained.

Response to Amendment
6.	Applicant’s arguments/amendments with respect to pending claims 1-16 filed 11/30/2020 have been fully considered but not persuasive.  Claims 1 and 12 have been amended to more clearly recite the invention. Claims 1 and 12 have been amended. No new matter is introduced. The Examiner would like to point out that this action is made final (See MPEP 706.07a).

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter 
8.	Basically, the Applicants argue that Claims 1 and 12 have been amended. Specifically, claims 1 and 12 are amended to recite, “the target execution file is an Android package (APK) file if the operation system is Android operation system and the target execution file is an iOS App Store Package (IPA) file if the operation system is iOS operation system.”  

In response to the above argument, the newly introduced reference, Shantharam discloses see [0001] “… With the advent of mobile devices, software applications (or "apps") are frequently distributed as self-contained application packages that are easy to install and uninstall. For instance, applications for the ANDROID platform are distributed in the ANDROID Application Package (APK) format, while the WINDOWS 8.x and 10 platforms use the APPX and XAP formats, and the IOS platform uses the IOS App Store Package (IPA) format. Packages include metadata that enable a package manager to carry out package installation, upgrading, configuring, and uninstallation …” and [0021] discloses “… The application patches 136 can include patches and updates to an application 118 and/or application dependency 121 that correct security vulnerabilities, fix operational defects in the application 118 or application dependency 121, or provide updated functionality. The application patches 136 can be standalone or cumulative. For example, a cumulative patch can replace multiple standalone patches…”. 
See Office Action, p. 3. Indeed, Dang is directed toward code clone analysis of source code that is developed/modified by a developer and is silent with respect to any operating system (e.g., Android or iOS operation system) and a corresponding execution file of an operating system”.

Examiner respectfully disagree with the above argument, Dang discuses an operating system (iOS) see [0024] discloses  “… various operating environments that include personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, programmable consumer electronics, digital cameras, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, set top boxes, systems on a chip (SOCs), and so on. The computer systems may be cell phones, personal digital assistants, smart phones, personal computers, programmable consumer electronics, digital cameras, and so on…”, for example. 

Applicant argue that “… Brumley fails to supply that which Dang lacks. Applicant respectfully asserts that, similar to Dang, Brumley also checks for vulnerabilities by using source code or binary code, which are not execution files…”, 


Applicant argue that “… Dang and Brumley, whether considered separately or in combination, cannot support an obviousness rejection with respect to amended independent claims 1 and 12…”.

Applicants’ attention respectfully directed to fig. 1, i.e. the application patches 136 can include patches and updates to an application 118 and/or application dependency 121 that correct security vulnerabilities, fix operational defects in the application 118 or application dependency 121, or provide updated functionality. The application patches 136 can be standalone or cumulative. For example, a cumulative patch can replace multiple standalone patches and furthermore [0001] discloses “… With the advent of mobile devices, software applications (or "apps") are frequently distributed as self-contained application packages that are easy to install and uninstall. For instance, applications for the ANDROID platform are distributed in the ANDROID Application Package (APK) format, while the WINDOWS 8.x and 10 platforms use the APPX and XAP formats, and the IOS platform uses the IOS App Store Package (IPA) format. Packages include metadata that enable a 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-4, 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dang (U.S. Pat. App. Pub. 2012/0159434 A1) in view of Brumley (U.S. Pat. App. Pub. 2012/0317647 A1) and further in view of Shantharam et al. (US 2018/0150288 A1, hereinafter refer as to Shantharam).

Dang provides a code verification system is described herein that provides augmented code review with code clone analysis and visualization to help software developers automatically identify similar instances of the same code and to visualize differences in versions of software code over time.

Brumley provides method involve searching code of a software application for potential vulnerabilities, determining that a vulnerability is exploitable, and automatically generating an exploit for the determined 

Shantharam provides with the advent of mobile devices, software applications (or "apps") are frequently distributed as self-contained application packages that are easy to install and uninstall. For instance, applications for the ANDROID platform are distributed in the ANDROID Application Package (APK) format, while the WINDOWS 8.x and 10 platforms use the APPX and XAP formats, and the IOS platform uses the IOS App Store Package (IPA) format. Packages include metadata that enable a package manager to carry out package installation, upgrading, configuring, and uninstallation.

Regarding claims 1 and 16, Dang discloses a method of checking a vulnerability of a mobile application (para 0011 discloses code clone analysis and visualization to automatically identify similar instance of the same code, for example), the method comprising: (a) receiving a target execution file whose vulnerabilities will be checked  (para. 0011 discloses detect and identify code clones in target source code, for example) and which corresponds to a mobile application to be executed in a mobile terminal (fig. 1 show element 160 may provide web, mobile, or other interfaces appropriate for visualizing the information, for example).



However, Brumley discloses (b) testing vulnerabilities of the target execution file according to a type of operating system of the target execution file (para. 0014 and paras. 0127-0128 discloses the reference employs a hybrid mixture of concrete and symbolic (concolic) testing to supply appropriate input (sensitive data) for executing and tracing for identifying the vulnerable points of in the software elements, for example); and (c) generating results of analyzing vulnerabilities of the target execution file based on results of checking vulnerabilities of the target execution file (para. 0014 discloses generating exploits to identify vulnerabilities in software applications, for example).

Dang and Brumley are analogous art because they both are directed to searching code of a software application for potential vulnerabilities, determining that a vulnerability is exploitable, and automatically generating an exploit for the determined vulnerability and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of 

In view of the above, having the method of Dang and then given the well- established teaching of Brumley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Brumley with the teachings of Dang in order to identify vulnerabilities in software applications and automatically generate exploits (Brumley: para. 0003). 

Dang as modified Brumley failed to expressly discloses wherein the target execution file is an Android package (APK) file if the operation system is Android operation system and the target execution file is an iOS App Store Package (IPA) file if the operation system is iOS operation system.

However, Shantharam discloses wherein the target execution file is an Android package (APK) file if the operation system is Android operation system and the target execution file is an iOS App Store Package (IPA) file if the operation system is iOS operation system (para. 0001 discloses with the advent of mobile devices, software applications (or "apps") are frequently distributed as self-contained application packages that are easy to install and uninstall. For instance, applications for the ANDROID platform are distributed in the ANDROID Application Package (APK) format, while the WINDOWS 8.x and 10 platforms use the APPX and XAP formats, and the IOS platform uses the IOS App Store Package (IPA) format. Packages include metadata that enable a package manager to carry out package installation, upgrading, configuring, and uninstallation and fig. 1 and furthermore para. 0021 discloses the application patches 136 can include patches and updates to an application 118 and/or application dependency 121 that correct security vulnerabilities, fix operational defects in the application 118 or application dependency 121, or provide updated functionality. The application patches 136 can be standalone or cumulative. For example, a cumulative patch can replace multiple standalone patches, for example). 

Dang as modified by Brumley and Shantharam are analogous art because they both are directed to software distribution architecture and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Dang with the specified features of Brumley because they are from the same field of endeavor.

In view of the above, having the method of Dang as modified by Brumley and then given the well- established teaching of Shantharam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Shantharam Shantharam: para. 0008). 

Regarding claim 2, the combination of Dang as modified by Brumley further in view of Shantharam discloses the method according to claim 1discloses, wherein operation (Brumley para. 0154 discloses the designed exploit violates program safety, such as causing the program to write out-of-bound memory and should redirect control flow to the attacker’s logic) (b) comprises: (b-1) testing vulnerable authorities of the target execution file (Brumley para. 0128 discloses run the concolic testing on seed input, for example); (b-2) testing vulnerable functions of the target execution file (Brumley para. 0154 the designed exploit violates program safety, such as causing the program to write out-of-bound memory and should redirect control flow to the attacker’s logic, for example); (b-3) testing whether a memory hacking prevention function has been applied to the target execution file (Brumley: para. 0027 discloses the exploit generation component 230 may utilize memory information, run-time information, constraint information, and so on, when automatically generating an exploit for a bug, for example); (b-4) testing whether a string of the target execution file has been exposed (Brumley: para. 0033 discloses working exploit string may include exploit strings that cause control flow hijack, control flow hijack to get a shell, perform a denial of service, leak private information, and so on, for example); (b-5) testing vulnerable symbols of the target execution file (Brumley: para. 0018 discloses the system may provide a fast, robust, symbolic execution framework for real code when generating exploits, for example); and (b-6) checking vulnerabilities in a library of the target execution file (Brumley: para. 0056 discloses the system may detect most security relevant bugs in real programs, and the support for environment modeling includes file systems, network sockets, standard input, program arguments, and environment variables. Additionally, the system handles most common system and library function calls, for example). 

Regarding claim 3, the combination of Dang as modified by Brumley further in view of Shantharam discloses the method according to claim 2 discloses, wherein operation (b-1) comprises testing whether a preset vulnerable authority is in a file (Brumley: para. 0128 discloses run the concolic testing on seed input, for example), which is extracted from the target execution file and decoded and defines functions of the target execution file, when the operating system of the target execution file corresponds to a first type (Brumley: para. 0056 discloses the binary analysis component 440 performs dynamic binary analysis on the target binary B.sub.gcc 407 with a concrete buggy input and extracts runtime information, for example), and testing whether a preset vulnerable authority is in an information file extracted from the target execution file when the operating system of the target execution file corresponds to a second type (Brumley: para. 0085 discloses It extracts runtime information about the memory layout, such as the address of the overflowed buffer (ifr.ifr_name) and the address of the return address of the vulnerable function (get_info), for example). 

Regarding claim 4, the combination of Dang as modified by Brumley further in view of Shantharam discloses the method according to claim 2 discloses, wherein operation (b-2) comprises testing whether a preset vulnerable function is in an assembler code acquired by changing a file containing an execution code of the target execution file when the operating system of the target execution file corresponds to a first type (Brunley: paras. 0127-0128 discloses the reference employs a hybrid mixture of concrete and symbolic (concolic) testing to supply appropriate input (sensitive data) for executing and tracing for identifying the vulnerable points of in the software elements), and testing whether a preset vulnerable function is in an execution file of the target execution file when the operating system of the target execution file corresponds to a second type (Brumley: para. 0154 discloses the designed exploit violates program safety, such as causing the program to write out-of-bound memory and should redirect control flow to the attacker’s logic). 

Regarding claim 9, the combination of Dang as modified by Brumley further in view of Shantharam discloses the method according to claim 2 discloses, wherein operation (b-5) comprises when the operating system of the (Brumley: para. 0056 discloses the system handles most common system and library function calls. The system may employ modeling of all or some system call functions, such as open, read, and write. The system models may vary in the completeness for efficiency or other reasons; for example), testing whether a preregistered vulnerable symbol exists in the library of the target execution file (Brumley: para. 0056 discloses the system may detect most security relevant bugs in real programs, and the support for environment modeling includes file systems, network sockets, standard input, program arguments, and environment variables. Additionally, the system handles most common system and library function calls, for example), and when the operating system of the target execution file corresponds to a second type (Brumley: fig. 5 show the system executes the vulnerable program concretely on the CPU in the BEE 520. The BEE 520 may also instruments the code to perform taint propagation, for example), extracting an execution file of the target execution file and testing whether a vulnerable symbol exists in the execution file (fig. 5 of Brumley and furthermore para. 0097 of Brumley discloses Taint tracking may only include instructions executing on data from an original "taint source", instructions operating on data derived from a taint source, in any case, instructions are sent via a network socket to the SEE 530. The system performs symbolic execution via the symbolic evaluator 532 on only the instructions sent to it by the running SEE 530, for example). 

Regarding claim 10, the combination of Dang as modified by Brumley further in view of Shantharam discloses the method according to claim 2 discloses, wherein operation (b-6) comprises testing whether a preregistered library vulnerability exists in the library extracted from the target execution file (Brumley: para. 0056 discloses the system may detect most security relevant bugs in real programs, and the support for environment modeling includes file systems, network sockets, standard input, program arguments, and environment variables. Additionally, the system handles most common system and library function calls, for example). 

Regarding claim 11, the combination of Dang as modified by Brumley further in view of Shantharam discloses the method according to claim 2 discloses, transmitting information on the target execution file and a check list to the mobile terminal; and receiving results of monitoring whether a memory of the mobile terminal has been hacked and capture information of network packets from the mobile terminal (fig. 7 and para. 0168 of Brumley discloses  the instructions 724 may be transmitted or received over a network 726 via the network interface device 720, for example).

Regarding claim 12, Dang discloses a server for checking a vulnerability of a mobile application (para 0011 discloses code clone analysis and visualization to automatically identify similar instance of the same code, for example), the server comprising: a file receiver configured to receive a target execution file whose vulnerabilities will be checked  (para. 0011 discloses detect and identify code clones in target source code, for example) and which corresponds to a mobile application to be executed in a mobile terminal (fig. 1 show element 160 may provide web, mobile, or other interfaces appropriate for visualizing the information, for example).
 
Dang failed to fails to explicitly disclose a vulnerability tester configured to test vulnerabilities of the target execution file according to a type of operating system of the target execution file; and a test result generator configured to generate results of analyzing vulnerabilities of the target execution file based on results of testing vulnerabilities of the target execution file. 

However, Brumley discloses a vulnerability tester configured to test vulnerabilities of the target execution file according to a type of operating system of the target execution file (para. 0014 and paras. 0127-0128 discloses the reference employs a hybrid mixture of concrete and symbolic (concolic) testing to supply appropriate input (sensitive data) for executing and tracing for identifying the vulnerable points of in the software elements, for example); and a test result generator configured to generate results of analyzing vulnerabilities of the target execution file based on results of testing vulnerabilities of the target execution file (para. 0014 discloses generating exploits to identify vulnerabilities in software applications, for example).

Dang and Brumley are analogous art because they both are directed to methods to identify vulnerabilities in software applications and automatically generate exploits and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Dang with the specified features of Brumley because they are from the same field of endeavor.

In view of the above, having the method of Dang and then given the well- established teaching of Brumley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Brumley with the teachings of Dang in order to identify vulnerabilities in software applications and automatically generate exploits (Brumley: para. 0003). 

Dang as modified Brumley failed to expressly discloses wherein the target execution file is an Android package (APK) file if the operation system is Android operation system and the target execution file is an iOS App Store Package (IPA) file if the operation system is iOS operation system.

However, Shantharam discloses wherein the target execution file is an Android package (APK) file if the operation system is Android operation system (para. 0001 discloses with the advent of mobile devices, software applications (or "apps") are frequently distributed as self-contained application packages that are easy to install and uninstall. For instance, applications for the ANDROID platform are distributed in the ANDROID Application Package (APK) format, while the WINDOWS 8.x and 10 platforms use the APPX and XAP formats, and the IOS platform uses the IOS App Store Package (IPA) format. Packages include metadata that enable a package manager to carry out package installation, upgrading, configuring, and uninstallation and fig. 1 and furthermore para. 0021 discloses the application patches 136 can include patches and updates to an application 118 and/or application dependency 121 that correct security vulnerabilities, fix operational defects in the application 118 or application dependency 121, or provide updated functionality. The application patches 136 can be standalone or cumulative. For example, a cumulative patch can replace multiple standalone patches, for example). 

Dang as modified by Brumley and Shantharam are analogous art because they both are directed to software distribution architecture and one of ordinary skill in the art would have had a reasonable expectation of success to 

In view of the above, having the method of Dang as modified by Brumley and then given the well- established teaching of Shantharam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Shantharam with the teachings of Dang as modified by Brumley in order for distributing Win32 software applications to client devices in a centralized, managed approach (Shantharam: para. 0008). 

Regarding claim 13, the combination of Dang as modified by Brumley further in view of Shantharam discloses the method according to claim 12 discloses, wherein the vulnerability tester comprises: an authority test module configured to test vulnerable authorities of the target execution file (Brumley paras. 0127-0128 discloses the reference employs a hybrid mixture of concrete and symbolic (concolic) testing to supply appropriate input (sensitive data) for executing and tracing for identifying the vulnerable points of in the software elements, for example); a function test module configured to test vulnerable functions of the target execution file; a memory hacking prevention function test module configured to test whether a memory hacking prevention function has been applied to the target execution file (Brumley: para. 0056 discloses the system may detect most security relevant bugs in real programs, and the support for environment modeling includes file systems, network sockets, standard input, program arguments, and environment variables. Additionally, the system handles most common system and library function calls, for example); a string test module configured to test whether a string of the target execution file has been exposed; a symbol test module configured to test vulnerable symbols of the target execution file (Brumley: para. 0033 discloses working exploit string may include exploit strings that cause control flow hijack, control flow hijack to get a shell, perform a denial of service, leak private information, and so on, for example); and a library test module configured to check vulnerabilities in a library of the target execution file (Brumley: para. 0056 discloses the system may detect most security relevant bugs in real programs, and the support for environment modeling includes file systems, network sockets, standard input, program arguments, and environment variables. Additionally, the system handles most common system and library function calls, for example).

Regarding claim 14, the combination of Dang as modified by Brumley further in view of Shantharam discloses the method according to claim 13 discloses, wherein a tampering prevention function test module configured to test whether a tampering prevention function has been applied to the target execution file when the operating system of the target execution file corresponds to a first type (Brumley: para. 0038 discloses First, the system utilizes preconditioned symbolic execution that constrains the paths considered to those that would most likely include exploitable bugs. Second, the system utilizes prioritization heuristics for choosing which paths to explore first with preconditioned symbolic execution, for example). 

Regarding claim 15, the combination of Dang as modified by Brumley further in view of Shantharam discloses the method according to claim 12 discloses,, wherein the vulnerability tester comprises an additional test module configured to transmit information on the target execution file and a check list to the mobile terminal (fig. 7 and para. 0168 of Brumley discloses  the instructions 724 may be transmitted or received over a network 726 via the network interface device 720, for example, for example) and receive results of monitoring whether a memory of the mobile terminal has been hacked and capture information of network packets from the mobile terminal (Brumley: para. 0056 discloses the system may detect most security relevant bugs in real programs, and the support for environment modeling includes file systems, network sockets, standard input, program arguments, and environment variables. Additionally, the system handles most common system and library function calls, for example).

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dang (U.S. Pat. App. Pub. 2012/0159434 A1) in view of Brumley (U.S. Pat. App. Pub. . 

Regarding claim 8, Dang in view of Brumley in view of Shantharam and further in view of Brumley discloses the limitations of claim 2 except for, wherein operation (b-4) comprises when the operating system of the target execution file corresponds to a first type, changing a Dalvik Executable (DEX) file of the target execution file into an assembler code and testing whether a preregistered inferable string exists in the assembler code, and when the operating system of the target execution file corresponds to a second type, extracting an execution file of the target execution file and testing whether an inferable string exists in the execution file. 

However Salmon-Legagneur discloses wherein operation (b-4) comprises when the operating system of the target execution file corresponds to a first type, changing a Dalvik Executable (DEX) file of the target execution file into an assembler code and testing whether a preregistered inferable string exists in the assembler code, and when the operating system of the target execution file corresponds to a second type, extracting an execution file of the target execution file and testing whether an inferable string exists in the execution file (para. 0008 discloses the archive file contains the entire program code in a single DEX (Dalvik EXecutable code) file, various resources (e.g. image files), and the manifest of the APK file, for example para. 0009 discloses DEX file header also contains a global checksum for the contents of the DEX file. At the first execution of the application, the Android system uses an optimizer, which modifies a DEX interpreted byte code into an optimized machine-instructions sequence called ODEX (Optimized DEX) just in time before execution. The optimizer also updates the checksum, for example). 

Dang as modified Brumley and Salmon-Legagneur are analogous art because they both are directed to computer systems and in particular to integrity of software code in such systems and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Dang as modified Brumley with the specified features of Salmon-Legagneur because they are from the same field of endeavor.

In view of the above, having the method of Dang as modified Brumley and then given the well- established teaching of Salmon-Legagneur, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Salmon-Legagneur with the teachings of Dang as modified Brumley in order to use the signed checksum to verify the integrity of the modified application at runtime of the modified application (Salmon-Legagneur: para. 0022). 

Pertinent Art 
Luan (US Pat. App. Pub. 2016/0026366 A1) teaches the system for customizing a mobile terminal application, the first server is an Android server for APK package processing, and the second server is an IOS server for IPA package processing.

Mahaffey et al. (US Pat. App. Pub. 2017/0339178 A1) teaches iPhone OS devices typically use IPA files or APP packages, Android OS devices typically use APK files. 


Buck et al. (US Pat. App. Pub. 2020/0285761 A1) teaches code that executes within a browser (such as a browser extension or plugin or a built-in browser function) or code that is observing the browser's activity (e.g., via monitoring of Android intents, or IOS protocol handlers, or via a network intercept on a device, such as for example a network shim or adapter or VPN or in a network appliance). Such code can detect that an app (e.g., an .apk or .ipa or other app packaging file format) is being downloaded (e.g., looking at a URL for source, or looking at HTTP header Content-type (e.g., application/vnd.android.package-archive for an Android APK, or application/octet-stream for an iOS IPA file); or seeing 

Hong (US Pat. App. Pub. 2020/0285761 A1) directed to providing a server and method for checking a vulnerability of a mobile application, the server and method making it possible to detect a major vulnerability of a mobile application and also increase checking efficiency by intensively checking vulnerabilities of the application before release or distribution of the mobile application. 


Allowable Subject Matter
12.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations and overcoming any objections of the base claim and any intervening claims.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







A.G.
February 26, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434